Appellant's motion for extension of time is granted, and the initial brief shall be served within 60 days.
Counsel for appellant has filed appellant's brief asserting no arguable merit in this case. Appellant may within thirty days, if (s)he wishes to do so, file with this court an additional brief calling the court's attention to any matters (s)he feels should be considered in connection with this appeal, and shall at the same time serve a copy of the brief on appellee, which is Attorney General, 3507 E. Frontage Road, Suite 200, Tampa, Florida, 33607, and appellant's counsel, and certify on the original that a copy has been served on such offices.
IN ORDER FOR THE ADDITIONAL BRIEF TO BE CONSIDERED BY THIS COURT, IT SHALL BE SERVED AND SO CERTIFIED AS STATED ABOVE.